Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment dated 31 August 2022, in which claims 62, 63, 71-75, 77-80 have been amended, claims 1-61 have been cancelled, and new claims 81-84 have been added, is acknowledged.
Claims 62-84 are pending in the instant application. 
Claims 62-84 are being examined on their merits herein.
Priority
The instant application is a Continuation of U.S. Patent Application 16/091,830, filed on 5 October 2018, now U.S. Patent 10,709,707, which is a National Stage entry of International Application No. PCT/US2017/026385, filed on 6 April 2017, which claims priority from U.S. Provisional Patent Application No. 62/319,648, filed on 7 April 2016. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 July 2020, 28 October 2021, 31 August 2022, and 12 September 2022, are acknowledged and considered. 
Election/Restrictions
In the interest of compact prosecution, the requirement for restriction mailed on 1 March 2022 is herein withdrawn.
Claims 62-84 have been examined and the following rejections are made below.


Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 62-84 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Akireddy et al. (US 2011/0281895, cited in PTO-892), in view of Yerxa (US 6,277,855 of 21 August 2011, cited in IDS), in further view of McKown et al. (Experimental Eye Research 2009, 88, 848-858, cited in PTO-892), Hessen et al. (Journal of Ophthalmic and Vision Research 2014, 9 (2), 240-250, cited in PTO-892), Baudouin (Survey of Ophthalmology 2001, 45, Suppl. 2, S211-20, cited in PTO-892) and Pieragostino (Proteomics Clin. Appl. 2015, 9, 169-186, cited in PTO-892).
Akireddy (US 2011/0281895) teaches (R)-5-((E)-2-pyrrolidin-3-ylvinyl)pyrimidine [0003]

    PNG
    media_image1.png
    93
    161
    media_image1.png
    Greyscale
 , which is the therapeutic agent in the instant claims, or salts thereof, as a nicotinic receptor agonist [0002]. (R)-5-((E)-2-pyrrolidin-3- ylvinyl)pyrimidine provides benefits in the treatment or prevention of central nervous system (CNS) disorders and pain [0002].
Akireddy teaches ([0006]) 5-((E)-2-pyrrolidin-3-ylvinyl)pyrimidine and its hemi-galactarate salt, as in instant claims 64-66.
Akireddy teaches ([0008]) a citric acid salt of (R)-5-((E)-2-pyrrolidin-3- ylvinyl)pyrimidine, as in instant claim 64; and specifically teaches (R)-5-((E)-2-pyrro lidin-3-ylvinyl)pyrimidine mono-citrate salt ([0009], [0011]-[0015]), as in instant claims 65.
Akireddy teaches ([0080]) that the manner in which the compound of the invention is administered includes inhalation, for example, in the form of an aerosol, as in instant claim 73, or by intranasal absorption, which are nasal administration routes, as in the instant claims.
Akireddy teaches [0082] that the therapeutic agent can be administered as a pharmaceutical composition to a warm-blooded animal, for example, a mammal such as a cat, rabbit, as in instant claims 83, 84, but advantageously is administered to a human being, as in instant claim 82. 
Akireddy teaches [0082] that the number of times per day that the therapeutic agent can be administered can vary, and the effective dose [0025] of the therapeutic agent can vary, depending upon factors such as the condition of the patient, the severity of the symptoms of the disorder, and the manner in which the pharmaceutical composition is administered. Typically, to be administered in an effective dose, compounds are required to be administered in an amount of less than 5 mg/kg of patient weight. The compounds may be administered in an amount from less than about 1 mg/kg patient weight to less than about 100 g/kg of patient weight, and occasionally between about 10 g/kg to less than 100 g/kg of patient weight, which (for a patient with 60 kg average body weight) overlaps with the amounts in instant claims 62, 67-70. The effective doses typically represent that amount administered as a single dose, or as one or more doses administered over a 24 hours period, which may include administration at least once daily, as in instant claim 71, or twice daily, as in instant claim 72. For human patients, Akireddy teaches [0025] that the effective dose of the compounds may require administering the compound in an amount of at least about 1 mg/24 hr/patient, but not more than about 1000 mg/24 hr/patient, and often not more than about 500 mg/24 hr/patient, which overlaps with the ranges in instant claims 62, 67-70. One skilled in the art would be motivated to find the optimal dosage range for the treatment through a routine optimization. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). "[T]he discovery of an optimum value of a variable in a known process is usually obvious.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 13868 (Fed. Cir. 2007). The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.” Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)). "Only if the results of optimizing a variable are unexpectedly good can a patent be obtained for the claimed critical range.” In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quotations omitted). 
Akireddy does not teach a method of increasing the amount or concentration of one or more lacrimal proteins with (R)-5-((E)-2-pyrrolidin-3- ylvinyl)pyrimidine, as in instant claims.

Yerxa (US 6,277,855) teaches (column 4, lines 50-57) that nicotinic receptor agonists are effective to treat dry eye disease, increasing hydration and lubrication in the eye.
Yerxa  teaches (column 1, lines 58-60) that dry eye disease is characterized by a decrease in tear production; therapeutic agents that treat dry eye disease stimulate tear secretion (column 2, lines 9-11) from lacrimal tissue (column 2, lines 25-30).
Yerxa teaches (column 8, lines 34-38) that one systemic route of administration for nicotinic receptor agonists involves aerosol suspension of the active compound (nasal administration, as in the instant claims, aerosol, as in instant claim 73), which the patient inhales; the active compound will be absorbed into the bloodstream via the lungs and subsequently contact the lacrimal glands.
Yerxa teaches (column 8, lines 46, 47) administration as nasal drops of a liquid formulation, as in instant claim 73, or as nasal spray (column 8, line 50) which requires the use of nasal spray bottle, as in instant claim 81, or spray device, as in instant claims 74, 75.
Yerxa does not teach (R)-5-((E)-2-pyrrolidin-3- ylvinyl)pyrimidine as nicotionic receptor agonist used in the treatment of dry eye disease.
Neither Akireddy nor Yerxa teach increasing an amount or concentration of one or more lacrimal proteins in a method of treating dry eye disease with (R)-5-((E)-2-pyrrolidin-3- ylvinyl)pyrimidine or a salt thereof.

McKown (Experimental Eye Research 2009, 88, 848-858) teaches (Abstract) that lacritin, which is a lacrimal protein in instant claim 63, is a tear protein which is downregulated in dry eye syndromes. McKown also teaches (abstract) that several proteins are expressed by the human lacrimal functional unit (LFU) including ALS2CL, ARHGEF19, KIAA1109, PLXNA1, POLG, WIPI1, ZMIZ2, which are tear proteins of instant claim 63.
 	Hessen (Journal of Ophthalmic and Vision Research 2014, 9 (2), 240-250) teaches (page 244, right column, second paragraph) that an increase in the concentration of epithelial growth factor effectively treats dry eye.
 	Baudouin (Survey of Ophthalmology 2001, 45, Suppl. 2, S211-20) teaches (page S212, right column, last paragraph) that leucine enkephalin is involved in lacrimal secretion.
Pieragostino (Proteomics Clin. Appl. 2015, 9, 169-186) teaches that lactoferrin is downregulated in dry eye (page 177, left column, first three lines); and that prolactin is down regulated in dry eye (page 176, right column, last 6 lines).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Akireddy and Yerxa to arrive at the instantly claimed method. 
The person of ordinary skill in the art would have been motivated to administer 5-((E)-2-pyrrolidin-3-ylvinyl)pyrimidine or a salt thereof to a patient in need thereof, to treat dry eye disease and increase lacrimal secretion, because Akireddy teaches that 5-((E)-2-pyrrolidin-3-ylvinyl)pyrimidine or salt thereof is a nicotinic receptor agonist, and Yerxa teaches that that nicotinic receptor agonists are effective to treat dry eye disease, increasing hydration and lubrication in the eye and stimulating tear secretion.
Thus, the person of ordinary skill in the art would have administered 5-((E)-2-pyrrolidin-3-ylvinyl)pyrimidine or a salt thereof to a patient suffering from dry eye disease, with the expectation of seeing therapeutic effect. Further, nasal administration/ administration by inhalation, intranasal absorption are routes of administration taught by Akireddy and Yerxa
The person of ordinary skill in the art would have administered 5-((E)-2-pyrrolidin-3-ylvinyl)pyrimidine or a salt thereof to a patient suffering from dry eye disease, and would have monitored the amount or concentration of one or more lacrimal proteins produced, such as lactoferrin, lacritin, prolactin, leucine enkephalin, or proteins expressed by the human lacrimal functional unit (LFU) including ALS2CL, ARHGEF19, KIAA1109, PLXNA1, POLG, WIPI1, ZMIZ2, because McKown, Hessen, Baudouin and Pieragostino teach that these lacrimal proteins are downregulated in dry eye. Thus, the person of ordinary skill in the art would have administered (R)-5-((E)-2-pyrrolidin-3-ylvinyl)pyrimidine or salt thereof to treat dry eye, with the expectation that treating dry eye is associated with an increase in amount or concentration of said lacrimal proteins.
Further, determining the therapeutic dose (as in instant claims 67-70) in the method of treatment, within the ranges taught by the prior art, the frequency of administration (as in instant claims 71, 72), and determining the concentration of therapeutic agent in the pharmaceutical composition (as in instant claims 76-78) to be administered in the method of treatment in order to achieve optimum therapeutic effect, are routine steps, well within the skill of the artisan.
As such, claims 62-84 are rejected as prima facie obvious. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 62-84 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-72 of U.S. patent 10,709,707 (cited in IDS), in view of McKown et al. (Experimental Eye Research 2009, 88, 848-858, cited in PTO-892), Hessen et al. (Journal of Ophthalmic and Vision Research 2014, 9 (2), 240-250, cited in PTO-892), Baudouin (Survey of Ophthalmology 2001, 45, Suppl. 2, S211-20, cited in PTO-892) and Pieragostino (Proteomics Clin. Appl. 2015, 9, 169-186, cited in PTO-892).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of claims 1-72 of U.S. patent 10,709,707 renders obvious the instant claims.
Claims 1-72 of U.S. patent 10,709,707 are drawn to a method of treating dry eye disease by nasally administering (R)-5-((E)-2-pyrrolidin-3-ylvinyl)pyrimidine.
McKown et al. (Experimental Eye Research 2009, 88, 848-858, cited in PTO-892), Hessen et al. (Journal of Ophthalmic and Vision Research 2014, 9 (2), 240-250, cited in PTO-892), Baudouin (Survey of Ophthalmology 2001, 45, Suppl. 2, S211-20, cited in PTO-892) and Pieragostino (Proteomics Clin. Appl. 2015, 9, 169-186, cited in PTO-892) are as above.
It would have been obvious to a person of ordinary skill in the art to use the teachings of claims 1-72 of U.S. patent 10,709,707 to arrive at the instantly claimed method. 
The person of ordinary skill in the art would have been motivated to monitor the concentration or amount of lacrimal proteins in the method of treating dry eye disease of claims 1-72 of U.S. patent 10,709,707, because McKown, Hessen, Baudouin and Pieragostino teach that several lacrimal proteins are downregulated in dry eye. Thus, the person of ordinary skill in the art would have administered (R)-5-((E)-2-pyrrolidin-3-ylvinyl)pyrimidine to treat dry eye, with the expectation that treating dry eye is associated with an increase in amount or concentration of said lacrimal proteins.

Claims 62-65, 67-84 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. patent 9,145,396 (cited in PTO-892), in view of Yerxa (US 6,277,855 of 21 August 2011, cited in IDS), in further view of McKown et al. (Experimental Eye Research 2009, 88, 848-858, cited in PTO-892), Hessen et al. (Journal of Ophthalmic and Vision Research 2014, 9 (2), 240-250, cited in PTO-892), Baudouin (Survey of Ophthalmology 2001, 45, Suppl. 2, S211-20, cited in PTO-892) and Pieragostino (Proteomics Clin. Appl. 2015, 9, 169-186, cited in PTO-892).
Claims 1-2 of U.S. patent 9,145,396 are drawn to a mono-citrate salt of (R)-5-((E)-2-pyrrolidin-3-ylvinyl)pyrimidine or a pharmaceutical composition thereof.
The Specification of U.S. patent 9,145,396 teaches that (R)-5-((E)-2-pyrrolidin-3-ylvinyl)pyrimidine, which is the therapeutic agent in the instant claims, or its salts, is a nicotinic receptor agonist.
Yerxa (US 6,277,855) teaches (column 4, lines 50-57) that nicotinic receptor agonists are effective to treat dry eye disease, increasing hydration and lubrication in the eye.
Yerxa teaches (column 1, lines 58-60) that dry eye disease is characterized by a decrease in tear production; therapeutic agents that treat dry eye disease stimulate tear secretion (column 2, lines 9-11) from lacrimal tissue (column 2, lines 25-30).
Yerxa teaches (column 8, lines 34-38) that one systemic route of administration for nicotinic receptor agonists involves aerosol suspension of the active compound (nasal administration, as in the instant claims, aerosol, as in instant claim 73), which the patient inhales; the active compound will be absorbed into the bloodstream via the lungs and subsequently contact the lacrimal glands.
Yerxa teaches (column 8, lines 46, 47) administration as nasal drops of a liquid formulation, as in instant claim 73, or as nasal spray (column 8, line 50) which requires the use of nasal spray bottle, as in instant claim 81, or spray device, as in instant claims 74, 75.
McKown et al. (Experimental Eye Research 2009, 88, 848-858, cited in PTO-892), Hessen et al. (Journal of Ophthalmic and Vision Research 2014, 9 (2), 240-250, cited in PTO-892), Baudouin (Survey of Ophthalmology 2001, 45, Suppl. 2, S211-20, cited in PTO-892) and Pieragostino (Proteomics Clin. Appl. 2015, 9, 169-186, cited in PTO-892) are as above.
It would have been obvious to a person of ordinary skill in the art to combine the teachings of claims 1-2 of U.S. patent 9,145,396 and Yerxa to arrive at the instantly claimed method. 
The person of ordinary skill in the art would have been motivated to administer 5-((E)-2-pyrrolidin-3-ylvinyl)pyrimidine mono-citrate salt to a patient in need thereof, to treat dry eye disease and increase lacrimal secretion, because claims 1-2 of U.S. patent 9,145,396 are drawn to 5-((E)-2-pyrrolidin-3-ylvinyl)pyrimidine mono-citrate salt, The Specification of U.S. patent 9,145,396 teaches that 5-((E)-2-pyrrolidin-3-ylvinyl)pyrimidine mono-citrate salt is a nicotinic receptor agonist, and Yerxa teaches that that nicotinic receptor agonists are effective to treat dry eye disease, increasing hydration and lubrication in the eye and stimulating tear secretion.
Thus, the person of ordinary skill in the art would have administered 5-((E)-2-pyrrolidin-3-ylvinyl)pyrimidine mono-citrate salt to a patient suffering from dry eye disease, with the expectation of seeing therapeutic effect. Further, nasal administration/ administration by inhalation, intranasal absorption are routes of administration taught by Yerxa.
The person of ordinary skill in the art would have administered 5-((E)-2-pyrrolidin-3-ylvinyl)pyrimidine mono-citrate salt to a patient suffering from dry eye disease and would have monitored the amount or concentration of one or more lacrimal proteins produced, such as lactoferrin, lacritin, prolactin, leucine enkephalin, or proteins expressed by the human lacrimal functional unit (LFU) including ALS2CL, ARHGEF19, KIAA1109, PLXNA1, POLG, WIPI1, ZMIZ2, because McKown, Hessen, Baudouin and Pieragostino teach that these lacrimal proteins are downregulated in dry eye. Thus, the person of ordinary skill in the art would have administered (R)-5-((E)-2-pyrrolidin-3-ylvinyl)pyrimidine mono-citrate salt to treat dry eye, with the expectation that treating dry eye is associated with an increase in amount or concentration of said lacrimal proteins.
Further, determining the therapeutic dose (as in instant claims 67-70) in the method of treatment, within the ranges taught by the prior art, the frequency of administration (as in instant claims 71, 72), and determining the concentration of therapeutic agent in the pharmaceutical composition (as in instant claims 76-78) to be administered in the method of treatment in order to achieve optimum therapeutic effect, are routine steps, well within the skill of the artisan.

Claims 62-63, 67-84 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 1, 5, 7, 13 of U.S. patent 10,421,745 (cited in PTO-892), in view of Yerxa (US 6,277,855 of 21 August 2011, cited in IDS), in further view of McKown et al. (Experimental Eye Research 2009, 88, 848-858, cited in PTO-892), Hessen et al. (Journal of Ophthalmic and Vision Research 2014, 9 (2), 240-250, cited in PTO-892), Baudouin (Survey of Ophthalmology 2001, 45, Suppl. 2, S211-20, cited in PTO-892) and Pieragostino (Proteomics Clin. Appl. 2015, 9, 169-186, cited in PTO-892).
Claims 1, 5, 7, 13 of U.S. patent 10,421,745 are drawn to a mono-orotate salt or to a mono-maleate salt of (R)-5-((E)-2-pyrrolidin-3-ylvinyl)pyrimidine or a pharmaceutical composition thereof.
The Specification of U.S. patent 10,421,745 teaches that (R)-5-((E)-2-pyrrolidin-3-ylvinyl)pyrimidine, which is the therapeutic agent in the instant claims, or its salts, is a nicotinic receptor agonist.
Yerxa (US 6,277,855) teaches (column 4, lines 50-57) that nicotinic receptor agonists are effective to treat dry eye disease, increasing hydration and lubrication in the eye.
Yerxa teaches (column 1, lines 58-60) that dry eye disease is characterized by a decrease in tear production; therapeutic agents that treat dry eye disease stimulate tear secretion (column 2, lines 9-11) from lacrimal tissue (column 2, lines 25-30).
Yerxa teaches (column 8, lines 34-38) that one systemic route of administration for nicotinic receptor agonists involves aerosol suspension of the active compound (nasal administration, as in the instant claims, aerosol, as in instant claim 73), which the patient inhales; the active compound will be absorbed into the bloodstream via the lungs and subsequently contact the lacrimal glands.
Yerxa teaches (column 8, lines 46, 47) administration as nasal drops of a liquid formulation, as in instant claim 73, or as nasal spray (column 8, line 50) which requires the use of nasal spray bottle, as in instant claim 81, or spray device, as in instant claims 74, 75.
McKown et al. (Experimental Eye Research 2009, 88, 848-858, cited in PTO-892), Hessen et al. (Journal of Ophthalmic and Vision Research 2014, 9 (2), 240-250, cited in PTO-892), Baudouin (Survey of Ophthalmology 2001, 45, Suppl. 2, S211-20, cited in PTO-892) and Pieragostino (Proteomics Clin. Appl. 2015, 9, 169-186, cited in PTO-892) are as above.
It would have been obvious to a person of ordinary skill in the art to combine the teachings of claims 1, 5, 7, 13 of U.S. patent 10,421,745 and Yerxa to arrive at the instantly claimed method. 
The person of ordinary skill in the art would have been motivated to administer 5-((E)-2-pyrrolidin-3-ylvinyl)pyrimidine mono-orotate or mono-maleate salt to a patient in need thereof to treat dry eye disease and increase lacrimal secretion, because claims 1, 5, 7, 13 of U.S. patent 10,421,745 are drawn to 5-((E)-2-pyrrolidin-3-ylvinyl)pyrimidine mono-orotate or mono-maleate salt, the Specification of U.S. patent 10,421,745 teaches that 5-((E)-2-pyrrolidin-3-ylvinyl)pyrimidine or its salts is a nicotinic receptor agonist, and Yerxa teaches that that nicotinic receptor agonists are effective to treat dry eye disease, increasing hydration and lubrication in the eye and stimulating tear secretion.
Thus, the person of ordinary skill in the art would have administered 5-((E)-2-pyrrolidin-3-ylvinyl)pyrimidine mono-orotate or mono-maleate salt to a patient suffering from dry eye disease, with the expectation of seeing therapeutic effect. Further, nasal administration/ administration by inhalation, intranasal absorption are routes of administration taught by Yerxa.
The person of ordinary skill in the art would have administered 5-((E)-2-pyrrolidin-3-ylvinyl)pyrimidine mono-orotate or mono-maleate salt to a patient suffering from dry eye disease and would have monitored the amount or concentration of one or more lacrimal proteins produced, such as lactoferrin, lacritin, prolactin, leucine enkephalin, or proteins expressed by the human lacrimal functional unit (LFU) including ALS2CL, ARHGEF19, KIAA1109, PLXNA1, POLG, WIPI1, ZMIZ2, because McKown, Hessen, Baudouin and Pieragostino teach that these lacrimal proteins are downregulated in dry eye. Thus, the person of ordinary skill in the art would have administered (R)-5-((E)-2-pyrrolidin-3-ylvinyl)pyrimidine mono-orotate or mono-maleate salt to treat dry eye, with the expectation that treating dry eye is associated with an increase in amount or concentration of said lacrimal proteins.
Further, determining the therapeutic dose (as in instant claims 67-70) in the method of treatment, within the ranges taught by the prior art, the frequency of administration (as in instant claims 71, 72), and determining the concentration of therapeutic agent in the pharmaceutical composition (as in instant claims 76-78) to be administered in the method of treatment in order to achieve optimum therapeutic effect, are routine steps, well within the skill of the artisan.

Conclusion
Claims 62-84 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IRINA NEAGU/Primary Examiner, Art Unit 1627